Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page1of21 PagelD 336

 

—AMENDED--COM PATA

 

 

 

     

 

 

PRISONEWS CIVILDRIGHTS COMPLAINT (Rev. 05/2015) I xo RTE UR vant aI te Gou! RT EXAS
ah fb FT RIC
a Nyy o IN THE UNITED STATES DISTRICT COURT PILED
e > wae? FOR THE NORTHERN DISTRICT OF TEKAS
‘ SEP 23 200 | je!
NOUN 10 WCU ARARSOTS we ero
CLERC US DISTHETSS

UAL s Name a ID Number

PCO MCC Ae CONS |

Place of Confinement

By,

ten
os Dputy

Fite tee eee

 

 

CASE NO 4&4;20-cav-882-P
(Clerk will assign the number)

 

Ware Carr
Defendant's Name and Address ROP \
HL ACACONY Seren

"Defendants Name and Adress
4 YW FOP OI TX 16127

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conferms te these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page 2of21 PagelD 337

 

 

FILING FEE AND IN FORMA PAUPERIS (FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, settmg forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915, Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filmg fee or an initial partial fling fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? =» «YES Ve Q

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (if there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiffs)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

mA eR

Approximate date of disposition:

 
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page 3 of 21 PagelD 338

 

il.

Ul.

 

PLACE OF PRESENT CONFINEMENT: FOO) , KO\ 8G i a tL ~ . ) (S A |

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? Aas We ‘Kno

Attach a copy of your final step of the grievance procedure with the response supplied by the institution,

PARTIES TO THIS SUIT:

A. Nameand address ofplaintiff:_\ \ \\ rc) FOIA TS
TROWGA MICO ek P= ONS
PO BOY Sua TOCIMORY, TX “2

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendanti ae WA CONT = ra (CWSU
FORO? YORRANOTEL, VY Nom

Briefly describe the Ho or omission(s) of this defendant which you claimed harmed you,

AQ RAC, aa OMIT, i REKROTONAL Qi QUIS,
Wis NS

WO WSL
PUT OEY at Hey Ray Ek Pe Wiel BS Sy 2 | (AT PEO

 

 

 

 

 

 

 

 

oe

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

+ aah SOR CA et GoysKOh ADAIR NCD, “ant ‘OAS
7” deagsotas: LEER ALLL “EC USI
POROY FUSE FORO WG

Briefly describe the mras a gr om Roe of this defendant ‘which you claimed harmed you.

OROVE

Defendant #4: US. AQ sett FMC COSUNe| | xe
PO BOK aS YORE AX Tala
Briefly describe the act{s) gr Cea ve defendant w hich you claimed harmed you.

SOS

Defendants: \ Sh, Fut CCK AW -
CORY 2 Hoh I AY ee

Briefly describe the “it ott of this defendant which you claimed harmed you.

SQLS GYOVe

Op MAGICA DIVECIOK — Dr LaNoNiamM
PQ BOX UST For WOM TY FoltT

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page4of21 PagelD 339

 

Vi.

Vi.

Vill

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a numtber of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be siated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

TA ROTAS 7" LO 10 WANG LLC WS tESan
HAR GANS i Spue CoM Blake AS’ COA AMEN beach
Vidors ok and 1 Amity - CAL Qc. PAUSDaAl
CONSE A NOCK OS OTR RACE OO) We ae te
ALY WOAL VIO, SCRA COCO LAS AAYORAC OOS S00
SOLIS, OVA YORI,

RUYCVOl 6k CQIS' OCT LORBARI MOLL VERA ASSO
QVC, CHAS? CARR IMac Of COVED 10!
Dod We ST WW Or CeCe OF Ky L)- v

RELIEF:

 

 

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

FICS. (RUE OK SHOE MAIR ios Commeimascrtian ,

Ra SECO VEROS? OO. POMC GILCIO prison

Len? RSPR IES ONAL THUR VR w\ CONC HOV

A. State, in CHAE form, all names you have rf used or been known by including any and all aliases.

‘cu EID LOYTCLO. QUOC OUI

B. List all TDC3-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

 

ARO
SANCTIONS Ko
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES -“ NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (if more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

2, Case number:

 

3. Approximate date sanctions were imposed: L
4. Have the sanctions been lifted or otherwise satisfied? YES L“NO

4
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page5of21 PagelD 340

 

C. Has any court ever warned or notified you that sanctions could be imposed? YES Ko

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: Q led y AO
ATE

 

 

Ahir AW

(Signature of Flamntiff)

PLAINTIFF’S DECLARATIONS

i. [declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct,

2. lunderstand, if am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit,

I understand I must exhaust all available administrative remedies priory to filing this lawsuit.

4. [understand I am prohibited from bringing an in forma pauperis lawsuit if] have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless | am under
imminent danger of serious physical injury.

5. understand even if] am allowed to proceed without prepayment of costs, | amresponsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this wv day of are Wine v , 20 AC) ;

(Day) month) (year}

fat

 

Aubin SL ute

Oo (Signature of Plaintiff)
vA

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-00882

a

 

VW

Cause oF
) Ee .

folate

pction

 

TN [eee n re.

ivito. Coyisi iderat

7 Fycilshes, nat, met.

oF a decency

8 €x4 ree _a

on AVVEAS IA

Del \ berate.

enor it

cals. Auring

Fon ond.

res D4

ies. did 7
cid JIET

AL Lays AVY Y.
mn Lacls thercef® hat

LP poourert 8 Filed 09/23/20 Page 6 of 21 PiagelD 341

Ay AW en we merrt_.

t take_.

 

Endi@ecence

 

ea. Secu ty

 

bse xo 3
eN
sit

~ COM IN
_ 3; Dema\.
GN). P YS)

Ae ANLLESSANY | |
08 Pain|
HEC LEG
ous. medical. Nn&
got DE. taken. as)
Sond. 1. \n

wn PRISON.
YOULL Serio

- oe Folure..
AIS POSE.
— Rumendmen |

aNerthn were.

Ovex. 4

oy ner

erring
Leen:

oN LA

Fie” CON IB AIT An mot 3 to

ceed nie. becoming” “POS We. ‘earth

q. “cost

ie Abe

icc

7 & Be
0 We
cle ene

. veal
CF A

s)

O Mettal oo
cand wanton nf liction..

‘S .

wes and. Sac ther SoFening
WeeatmettS. - -

 

 

.S seb e

aaing
S. & bedding. §

ASYES _

AS. Must. respond ro 6
COV iD-jGle¢

dong ced 4 ko wear

the some...

ee CAS, ays plus,

Lord Pre uw. mates ro.
wriolake | Ane.
i AV of ne. womMates.. Wy.
Mareatened atSaqun boink”

¢' rope HY cece
Vid ai

 

estroorn needs and. had \e ene

LON.

 

 

them selves | and ucinat te
Se\VeS« We were “told Nou.
CLT. BUTLER.» YTts bad. Mean |

ag.

Phe
GQ. Socios sale Pandemic
OVAL. Couper ible

dr meet owilized standards

HOM
aM eF

don-Serious and Phekils now
hind) a \Inecé. ak el larsiaell 2 ce
Case 4:20-cv-00882

+P Document 10 Filed 09/23/20 Page /7 of 21 Pi

©

agelD 342

 

hed yall ace 8:
twas w.candis hn Ing.

kw aS GO. inte. foe
we ‘Noo Kina | A

— today” pecaluse.s
a on a. Kaun ‘nig AS.
Twa. ahoop ie

Mea po. GAS

tH
< iFEGCN PLS.
ANS. wavina

Ww hike oT
2 LAITIAO
oes OUND al.

ANTONY,
DALY —
S sine ecg a.

 

 

pedi ace sien te ae

 

 

 

Hu gings or Commun sé

SANTU >

 

7 ee ou eer

 

ou. +he insthihertion.

a5 well

 

 

 

 

 

 

 

aS *Neseion comnat ISSAC. SIWICE WIE CeCe
Not. pebwirted +e Shop, We. ase Wack Sia Sw.
Re BTEC every ere. about washing our Rands
“frequen Wy dUd yo Covin-l¢ yet of seveao
ion oc several daus aka time ..canogk

 

 

 

 

id Soap,

in the Restrooms.

 

“Weal gi

Car Arddeaus and

Wen. Sack

 

 

rete ¢

ced +o iby LT, ANTHO

 

 

 

 

 

 

 

 

 
 

BN ASN Es”, Ay geveva\ OCCASSIONS
2 LOaS Mo.DED \anchmeat anc mow
e2 ples {yp ok “oere. BREN) lavich
lem lcooaly ko the ef ficecs _
ion... were. Lo A “ dere |Sorty.

- hos

 

act 1S |

LOnoactk

We. have ~o A i

 

_ Saale
Wacky. TEx
2B. MUST... ee a)

\ (Oe Sw .

ECU COVITON MEI: 15
ed. Shack, hk. Penal. Tens

gp

AEE Ben. ile Gl

proper PPE. pee CEE

VES.

prc

 

 

 

 

 

 

 

 

all, Sake ema § ul whe OCeicers _

: LAN LOD panel alse dong a \aco suit foc
being made - $e LOOCK AD. Ha ZOrOAS nn
Condaneas... ND Rex Provided PLO pon PPE.

_ Se\&n ace. 4S s some. AG nakis nok alloged

 

 

 

 

 

 

to, Over-l Ciowdwia and DO Social Distancing._
Whee. ar etib omen rp OV. ADOTOXI™ 4
BI KNG! eM. dkhat nasa sets. oS. bun.

 

 
 

Case 4:20-cv-00882+P Socument 10 Filed 09/23/20 Page 8of21 PagelD 343 CS)

 

beds, |¢- ves Ls with attachecl oh

al and

Holo. ches ThereSere, , piDe.. Could oar social...

 

— distancg. "cinch v Wie Ce. fa CEN

be liven. Cems.

 

 

— with. pob\nve., CONMID LA. iAWOSES , Tnwakes
that were very. ch ‘and witha ote’ -

Ww A iCLerence. Gor. exer inches As a\s \

 

Tonmadkes eho had tested. Mecedhve t Ge

~ nes P' ioe to. tesiic
Stel th the Samece

 
 

AN, mere S. wpincp Courda. dnote be. Serio sl eto

 

 

_ Wenave aaa ee “mu tually ehfercana
etfech thet preduces sho aeorwethlon ef oo.

 

 

A. SiNG\EL.

7 Aden Fiablé bumen eed

 

 

 

 

on. Morac. to. becemz.un consthrwhionialin. 0

COW Nak oN a

 

 

 

 

 

 

 

 

L,
i
i
|

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:20-cv-00882;P Bocumen} 10 Filed 09/23/20 Page 9 of 21 Pagelb 344 @

I _ Delewn ent lisy oo
OY TAI Wek Declacchions en evenks
_ Areahwmen ys... cir meld yy condi Wun eon
factors! ulhich .erovide AckeS. Midees.
and names as evidence of Face

___ (See Lisk o€ Name. + EEeN. ded)

a a SA rached _ .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page 10o0f21 PagelD 345

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

FAITH M. BLAKE,

(No. 73053-2779),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-0531),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66793-3380),
MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57164-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-4890),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-0539),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-0645),
ANGELA REYNOLDS,
(No. 50702-4177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NUKKE GRAHAM,

(No. 17369-046),

8G UG? UGD GOD WOR GOD GOD 000 000 YOD Let 9O0 WOO UO? OGD 6G UG? UG? G0 0G? 0G? 00D GOD WO> G00 60 000 GOO COD COT G6? 6G? 6G0 GG) 6G) 6G0 6D G0 G0 6D
Case 4:20-cv-00882-P Document 10

ANIKA FOLSOM,
(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),

— DAKOTA GARMANY,

(No. 53454-074),
DESIREE WADE,

(No. 15254-0628),

LAURA SHAUGER, .
(No. 68517-066),
WENDY ESPINOZA,
(Ne. 12293-0160),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-4808),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MLA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-010),

Filed 09/23/20 Page 11of21 PagelD 346

tO? CO) CE COR UO UGA) UD WO RE UP OD OR) Ca OP OO UO) WO? EO) WO OGD WOR GOR 007 COD OR GOT UGD 600 LOD G00 000 LGR UG 602 0G? LO? G7 Hn Un WGA Tae

t
7
t
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page12o0f21 PagelD 347

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No, 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177),

ERIKE MIJAREZ,

(No. 99247-3890),
CAROLINA MEDELLIN,
(No. 98155-0511),
SHAWNA ENLOE,
(No. 03306-479),

AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,

(No. 26623-078),
VYVETTE AVILA,

(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),

 

UG) COP COR WER WOR GOD oP C0? 00? 40? 600 60° 90D 6O? 6O? 4G? 00> 6m 00D 4? 00D 60? 900 60 40° 6G? 000 6 00D GOD LOD UO OOD 00 000 00D 000 00 GOD GO? WOO COD
Case 4:20-cv-00882-P Document 10 Filed 09/23/20 Page13o0f21 PagelD 348

8
§

8

8

§

8

8

5

. IT} NBURG, §
ASHLEY VANDE §
§

8

§

8

§

8

8
Case 4:20-cv-00882-

P Documen} 10 Filed os/23/20 Page 14 of 21 PagelD 349

 

oD.

—SYoar-,

- ° el ~
(Se
ce baie tee bee ee pian?

———
 Deeument. List

Taw). report a — oy. # |
ae Wrachec exo wa),

Te\<eq|

See If

op

af

Ka!

 

 

 

 

 

 

 

 

 

 

i os
when — _
wh ~ eee o
4
Lee a nen
i i
|
wee com een ae
i
:
wed seman rere re ene aa
Sh
:
j
i
i ~ ae tet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sy lobason a
Case 4:20-cv-00882-P Document

10 Filed 09/23/20 Page15o0f21 P

Pageypyase

 

 

 

eR

WY idonee

| ws Todietoncge
' Women say they face COVID at Fort Worth prison 3 ys tx \; ANY
Star Telegrany Fy. Werth TeHas ompol $09,

BY KALEY JOHNSON
AUGUST 31, 2620 05:00

Inmates incarcerated at the o
to a “house of horror” over fl

As of Tuesday, 73 women hd
warden and several officials

In more than 200 pages of ha
malicious treatment as COV]

“While the public only |
forgotten lives of mothe

CDC guideline,” the law
In response to allegations of |
policies for handling COVID
CDC guidelines “with regard

The statement also said the m

PRISON LOCKDOWN

FMC Carswell, located in no
currently houses about 1,300

Most women are serving sent

In April, a woman ucarcerat¢

Circle Bear died on April 28.
the last.

The description of what wom
and the more than 200 pages
19,

On June 30, the first cases of

iestimony. inmates say a member of staff on th

Most of the units in Carswe!
in a 7-foot-by- 10-foot space,

While the facility had already

down the commissary and al]

The TVs were turned off: offi

For the next four weeks, mam}

inmates said, they also went ¢

The prison stopped serving ha

called thern “bag nasties” ---

AM , UPDATED

',

and officers.

4
i

z :
ndwritten testimo
D-19 ran through

ears one side d

suit says.
mistredtment at F}

“19, In part of the
to quarantine and)

1
inmates, has a ch
ences for drug or

td at Carswell gav

She was the first

such as 2 North,
are selon the peri

been on lockdow

I

AUGUST 31, 2020 03:29 PM

aly federally-ran n
e past few months

h-

ve signed onto a pp

ajority of inmated

Hthwest Fort Worth,

en at HMC Carswe
of written testimon

community spread began at Carswell, according to the lawsuit and a
ras into the prison.

activines. For thré
bers told the womk

of the women w6u
bree weelcs withoy

t meals, For 19 dg
shich served as hy

medical prison for women in the country say they h

otential class-action suit against Federal Medical

 

the prison.

mh A

f the major business (BOP and PM

MC Carswell, the Bureau of Prisons sent a statemen
statement, the BOP said its care and treatment of 1
isolation procedures, along with providing approp

who tested positive for COVID-19 are asymptoms

h, has been a medical women’s prison since 1994.
sckered history of accusations of sexual assault and
white-collar crimes and have medical issues.

© birth via cesarean section while on a ventilator all

: . -
woman in BOP custody to die from coronavirus —

cll have gone through for the past two months is ba
ny from women in Unit 2 North, the first unit to be

hospital Noor was the first person to bring the vir

are set up inside a four-story high rise. Cells, whic!
meter of a square with a TV room in the center.

h-— not allowing visitors or daily outdoor time —~-
e days, women said, they did not have contact wil
en news stations were airing “fake news” about the

ld not be able to go outside. Since the commussay
t . : ros
it being able to buy items such as soap, aspirin or t

'ys, the women said, they received one sack of foo
nch and dinner.

 

 

Cc Cars}
rs, daughters, grandmas, granddaughters, sisters all live against every

LEBLOIAS
ta

ave been subjected

enter Carswell, its

By, women describe meal s of rotten food, negligent medica] care and

ell), the

t on its general

amates follows
rate treatment.”

C.

The facility, which

medical neglect.

a hospital. Andrea
she would not be

sed on inferviews
hit with COVID-

doing

hold four women

(Carswell shut
n their families.
prison,

ry was shut down,
ANPOMS.

1a day — inmates

 
Case 4:20-cv-00882-

P Document

 

The vegetables they v
muffins had mold on
the lunch meat unrefr

The bag usually consisted of “
a tomato and a bag of chips,” ¢
“The vegetables were always t

The prison removed women
work. Women received cloth 4
open doorway of the women’s

THREATENED BY OFFICE

The night COVID-19 fully hit
two officers.

On June 30, women were kept
paperwork that allows them to
restroom. A staff member hit tl

Two officers, identified in the
Butler carried pepper spray, Al
woman, Ruqayya Abdul-hakin
“they were breathing, and that

Adbul-hakim wrote that the me

They threatened to tal
Anthony called us cov
did we do wrong?’ he
Abdul-hakim

“] refused to move even though
stained. | was so humihated,” s

The lawsuit specifically names

When asked about unis incident
pending litigation.

‘NIGHTMARISH CONDITIO

As tensions rose at the prison,

The prison started mass lesting
510 women in the prison tested

According to the lawsuit, worn

M2. They had to leave most of
were quickly stolen.

Faith Blake, the primary pl
horribly.”

pm thé unit who ¥

vould give us
them. The fre
igerated for

i,
eicht pieces of bré

nasks that are was!

i
i
t

RS

Khe prison, wome]

in their cells fort
he panic button an
Suit asiLt, Anthen
hthony waved the
1, wrote. Another
VAS enough.”

n terrified her, tri

<e our matire
vs. Lit. Butler
said, "Y'all a

|
there'was blood
he wrote,

Butler and Antho

and others specif

positive for the v

aintiff of the lawsuit, g

rown and soft. M

cells, inmates said.

go to thé bathroom without permission, and a group started to he up

NS! IN QUARAN
TOVID-19 cases a

an early July. On|

j
n who tested posi
their iterns behind

10 Filed 09/23/20 Page 16 of 21 PagelD 351

 

lit was rotten. They expected us to h
hours and eat it for dinner. Juliana Ele

‘ad, two slices of lunch meat, an apple or orange, hd
y bunkie’s bag once contained a fly in the bag.”

rorked in sanitation or food service so they would
hed once a week, and staff put up plastic shower cu

1 in 2 North said they were subjected to malicious t

hree hours, and many had to use the bathroom. Som
d said there was a riot.

y and Lt. Butler, rushed to the unit. Anthony had a
leun in the air and said inmates “need to stop testing
woman asked Butler what they had done wrong, an}

peering her PTSD from a past abusive relationship

isses and the food from our lockers
, in response to one of the girls ask

}

ere .
rickling down my legs. My clothes and linen were

hy as defendants.

: were brown and dirty. The meat smelt old. The

old onto
ine Lourde

if an onion, half

ne woman who asked to be identified by her initials M.S., wrote in her testimony.

till be able to

rtains in the

reatment from

ic have medical

to use the

riot gun and
him,” one
cd he said that

Lt.
ng, ‘What

e breathing; that's wrong enough!’ Rugayya

both bleod

 

TINE

hid, toc.

us.

tive were pulled from their cells and sent to 4 quara

| which were transferred to an unlocked room whe

aid those women who were quarantined were “trea

 

 

cally named in the lawsuit, the BOP said it does n

fuly 6, 51 women and two staff members were post

tcomment on

tive. By July 21,

antine unit cailed
fe. POSSESSIONS

ted absolutely

 
Case 4:20-cv-00882-

P Document

 

110 Filed 09/23/20 Page 17 of 21 PagelD 352

 

A woman described her time i
because she said she feared re’

The woman said she started sk

could not taste or smell, and she hadinasal disch
aff or re tested.

hours to be seen by medical st

AS a sanitation workei

safe by working day ab

been punished for bei

When she tested positive, she
same clothes, Some women in
were “wonderful” and “kept th
day.

But other women reported “nig
im aroom with 10 women and

Several women described diffi
when a woman’s tongue swell

M.S. wrote that a woman with
claiming she was going to die

In a letter to the Star-Telegram
fear that has taken over the pri

DEATHS AT CARSWELL

Those who tested negative rem
unit” in July. Women who test
Telegram. She, like many wor
inmates.

Veronica Carrera-Perez, 40, w
19. Within three days, Perez st
up, a woman who was recently
she completed ber prison sente

On Aug, 3, Perez died from CC
motion for release, she said hef

Not including Circle Bear and Perez, ifour other

Sandra Kincaid, 69, was the
On July 20, 51-year-old Tere

n M2 in a letter to

a"

ng sic

I
Was put in @ room

aliation for talkin

owing symptoms

it did my job
d night. I fee
| k. Tanyé

M2 had been in {]
€ women calm,” 4

bhimatish conditig
four food is throw

i
culty getting med
ed inside her mout
1

COVID-19 hada

Joyce Godwin, 4

Lon: “They call th

i
ained in the unit,
bd negative “were
en, tesied negativ

as transferred info
arted to compiam
released from Ca
nce, asked that he

bVID-19, four mo
medital conditio

second woman
esa Ely died whil

S to the media.

the Star-Telegram. The Star-Telegram is not using

of COVID-19 on July 10. She had a cough, shoring
barge, She asked her unit manager to see a doctor, by

to not only clean but to keep staff an
| my efforts have not been appreciate

4 Torrence
‘vith six other women in M2. For six days, the wor

ite same clothes for 19 days, she said. She said two
nd someone checked their temperature and pulse o

ms” in their rooms. One woman, Windy Panzo, said
m in and kicked in by their feet like we’re dogs.”

cal care. A group of inmates had to beat on a door
th, Panzo wrote.

 
  

‘woman incarcerated at FMC Carswell,, expressed
's place a hospital, but it is a house of horror.”

t

according to the women in 2 North, Which was dec

a cell with a woman who had already tested positi
that her head hurt, she couldn’t taste anything and

vomen have died from COVID-19-related causes 4

to die on July 14,
e on a veniilafor.

 

Wendy Campbell, 56, died o
Marie Neba died on Aug. 25

The BOP said in a statement th
be transferred to a hospital sett
one.”

n Aug. 15

at symptomatic iy
ng; either at a loc

il hospital, or at an institution’s hospital care unit,

high fever and “staff refused to help her, so she slit
n here anyway.”

left in there to become positive,” Tara Childress to
e multiple times before eventually catching the vin

swell told the Star-Telegram. The woman. who we
name not be used out of fear of retaliation from the BOP.

her name

iss of breath,
it had to wait 16

d inmates
d and I have

nan stayed in the
officers at M2
Kimetry twice a

i she was placed
for 15 minutes
her wrists

succinctly the

lared a “positive
id the Star-
hs from other

e for COVID-
he was throwing
25 released after

ths after she applied for and was denied home corifinement. In her
hs consisted of shoriness of breath and possibly bra

ast Cancer,

| Carswell,

mates whose condition “rises to the leve] of acute medical care will

f they have

 

 

 
Case 4:20-cv-00882-

P Document

10 Filed 09/23/20 Page 18 of 21

PagelD 353

 

I'm only 28-years-old.

will | die behind bars

Carswell is not accredited as

Carswell is not the only prisc
federal prisons have died frot
point had the most cases in tH

Kevin Ring, executive direct
like cruise ships ~~ isolated 7
go, bringing and taking home

“Now we've had a domino ef
wildfire,” Ring said, “There®

RECOVERED?

On Aug. 8, the Carswell ward
The last week of July, the cod
served again.

But women say the virus is n
they are not being tested anyr
transferred into her unit on At

Ihave never felt this I
happened at this facil
also the staff and offid

In a statement, the BOP said ¢

mo COVID- 19, ace

Form the world and.

ni to struggle with
e country, and FC
rot the criminal |
the germs of the

ae
fect where it bits
no slowing it do

en deélared the u

elpiess and
ity has noto
ers. Samanthy

i
i
ne number of pos

 

safely carried out their respon
guidelines on when inmates

Women also say they still st
who has anxiety, has not been

“They'll have people waik thr
sitting down one-on-one.”

Childress, and other women in 2 North's lawsui

punishment. She and Blake sty

On Aug. 24, Judge Mark Pittn
woman would need to pay a $

Blake and Childress said that s

“Anytime we try fo speak up 4
take our mattresses away from

She said some of the women ix
facility transfers, and other mn

|

able tio see a coussel or for three months.

sibilities in accord
ould be removed

gele with the emc

ough the units, bu

essed thai they aq
an ordered that t
HOO filing fee and

us, SO. we're sleep

» the shit are being
nate movement. “

hzalez
a hosts 80 inmbtes are sent to a local hospital.

containing the virus. Across the country, 117 peop
ording to the BOP’s website. FMC Fort Worth, am

bommunity.

4 state and it hits the prison, and once it gets into th
WIT.

nit “recovered” and said no one else would be teste
hmissary re-openg

t ovel. On Aug. 4)
nore. Sandra Shou
ag, 25/and they ha

insignificant in my life. The neglect thi
ly put my life and other inmates in da

a i
ome ofthem havé

r get up, we're yanked out, we're isolated,” Blake said. “We get put

Will Ibe or to go home healthy to be a mother to my kids? Or
Oj

? Genesis G

le incarcerated in
en’s prison, at one
I J Seagoville took that spot in July.

lustice reform group FAMM, said the BOP initially treated prisons
'COVID-19. But prisons are not islands; officers and staff come and

e prison, it’s

”

d for the virus.

d, women staried going outside ance a week and hpt meals were

fCOVID-19, but
ople were

!

5, Blake said women are still showing symptoms ¢
iders, who is an inmate in Unit 1 South, said 34 pe
d not been tested.

at has
inger, but
a Forsythe

diligently and
on follows CDC

tive inmates at Carswell has dropped “as staff have
lance with CDC guidelines.” The BOP said the pris
from isolation.

tional toll of the lockdown and how they were treated, Childress,

' that doesn't help,” she said. “There is no psychological help or

ue! and unusual
as a class action.

L, hope to find justice for what they say has been cn
ed to find a jawyer who can help them file the suit

ie Carswell lawsuit could not be filed as a class action suit, and each

file her own lawsuit separately.

faced retaliation for signing onto the suit.

|
in the SHU. They

bing on metal frames. A lot of the women are scared.”

imited facility-to-
Blake said.

: transferred to other prisons. The BOP said it has }
We cannot prove that it’s retaliation, but it’s odd,”

 

 

 
Case

4:20-cv-00882-

P Document

 

* Necdeo
IN. LA.

oer COWWs

—ayX Widen”
and LTP

to col

“ _ Le A te A-¢
V Rawit t .

_COWAS

ue

ak A
ROLE.
ge\_ AY

Yaa: OMe, Fe etade.:

. : an
10 Filed 09/23/20 Page19o0f21 PagelD 354 (©

 

ral

chone) aa
2 in. el Ook
JS vues yeac

 

0 od aM ia_end

TAN THON
Hoh f

cs needed.

ginal.

 

 

VVLE

bostade se

 

: wf) \4ocsS 314.

 

weet Fectage : a
peaches ee Tonks fecence. and cre Kh: 4. gen woven tamu

COuINs
be Fore

 

 

 

Ko en 3

co of ose OF Scc€. ay

o& Actions.» v7. UT. ANTHOOY
Oo ak! 4 Souttt

 

cide cl te obtain ONMLE

 

  

SS.\N2

 

 

 

 

 

 

 

 

 

 

 

a aS nend ce pel cect Tous as a pattern
7 Cf candoned Behavior bs FMC. Cacgwe \\ __
_. Ska GE wiemnab a
- Pec @ile. BH(a), FED R «Civ, P
. evidence wds\\ o2. weguested
tf
&) Ex\viby of * Phono Condom sup af Ce _
re Caracks i LAMA COMPLAINT 6 fe
lo) Exybet. pe yas hs. that werd ovrowckeck
Lo whe imimokes See. Mask. exiuper
AY. ON wma @ Ce molant e<cered | LA. hots ween we
Koy Blake. 2 Wren Cone tap = OOkOT-P
_ and a\ade | mewn pea. eave. Q\So. Buse nes contami
ee CErswe\( foe MOL providing, propec PPE geal:

 

 

 

 

 

   

ae

Stace.

 

 

 

 

 

 

 

€ the

“hen \noud.
\Naddec. cace. she! ANA

did Noy

 

 

ECO dos it te

2 Odo

 

 

 

 

 

a \ew BOON. Ntho wmdckFecence...

 

 

 

 

 

 

 

 

 

i. — oa set _
 

21 PagelD 355

 

 

Gcument 10, Filed 09/23/20, Pagé 20.

 

Saga Adyg 4
Bre Pe

   

 

 

  

 

 

       

52

7020 u290 O002 1794 51

 

 

"AARRAAG AGA Cod ~
a adel a edad +

re cose UE | CVD). COM UNM YOU
LAE XQ

1) ULRD POOHOK AY Vokoead

r

    

+ AA

os dodida tile

Ada A

ARMADA Ls

ABAAMMA ADAG
shhs dtd ardAads

8 dav BA AAAS

APALAAS ARTE *
UA A

ae OO POREARIMIMATYY WA

    

    

 
 

“Case '4:20-cv-00882-P Document 10 Filed 09/23/20 Page 21 of 21 PagelD 356

 

FMC Carswell

P.O, Box 27066

Fort Worth, TX 76127

Malled: of ~ Li- ) ?

The enclosed letter was processed through special
mailing procedures for forwarding to you. The letter
has neither been opened nor inspected. {f the writer
raises a question or problem over which this facility
has jurisdiction, you may wish to return the material
for further information or clarification. {4)

 

 
